Citation Nr: 0637136	
Decision Date: 11/30/06    Archive Date: 12/06/06

DOCKET NO.  03-14 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death and, if so, whether the claim 
should be granted.


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel



INTRODUCTION

The veteran served with the Philippine Commonwealth Army in 
the service of the United States Armed Forces in the Far East 
(USAFFE) from December 1941 until he entered beleaguered 
status from December 8, 1941, to April 9, 1942.  He was a 
prisoner of war (POW) of Japan from April 10 to July 31, 
1942.  He was in non-casualty status in civilian pursuits 
from August 1, 1942, to August 12, 1945, when he returned to 
military control in active duty in the Regular Philippine 
Army from August 13 to December 13, 1945.  He died in August 
1990.

This claim was previously denied by the Board in a decision 
of February 2004.  The appellant appealed to the U.S. Court 
of Appeals for Veterans Claims and, after briefing by the 
parties, an order was issued by the Court in April 2006, 
vacating the decision of the Board and remanding the matter 
for readjudication.


FINDINGS OF FACT

1.  VA denied service connection for the cause of the 
veteran's death in December 1990, notifying the appellant of 
the decision and of her appellate rights in January 1991, to 
which notice she did not respond.

2..  Since December 1990, the appellant has submitted 
evidence not previously of record, related to an 
unestablished fact necessary to substantiate the claim 
previously denied, which is neither cumulative nor redundant 
of the evidence of record at the time of the last final 
denial, and which raises a reasonable possibility of 
substantiating the claim

3.  The veteran died of pulmonary tuberculosis in August 
1990.

4.  The evidence is in approximately equipoise for and 
against a finding that the veteran contracted pulmonary 
tuberculosis while a POW.


CONCLUSIONS OF LAW

1.  The December 1990 denial of service connection for the 
cause of the veteran's death is final.  38 U.S.C.A. 
§ 7105(b), (c) (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.104(a), 3.160(d), 20.302(a) (2006).

2.  Evidence submitted since December 1990 is new and 
material.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2006); 
38 C.F.R. § 3.156(a) (2006).

3.  Giving the benefit of the doubt to the appellant, it may 
be concluded that the veteran died of pulmonary tuberculosis 
which was incurred in wartime service.  38 U.S.C.A. §§ 1110, 
5107(b) (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.303(a), (d), 3.304(e), 3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and to Assist

The scope of VA's obligations to assist VA claimants to 
prosecute their cases is set out in the Veterans Claims 
Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)) (2006).  Whereas this 
decision results in a complete grant of the benefit sought, 
any question whether VA implemented the VCAA correctly is 
moot.


II.  Service Connection for Cause of Death

A.  Reopening the Claim

The RO denied the appellant's claim for service connection 
for the cause of the veteran's death in December 1990, and 
notified her of the decision and of her appellate rights by 
letter of January 1991.  She did not appeal within one year 
of the date of the letter, and the decision became final.  
38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.160(d); see also Suttman 
v. Brown, 5 Vet. App. 127, 135 (1993) (section 7105(c) 
finality also subject to section 5108 exception).  To reopen 
the claim, new and material evidence must be presented or 
secured.  38 U.S.C.A. § 5108 (West 2002).

A claimant may reopen a finally 
adjudicated claim by submitting new and 
material evidence.  New evidence means 
existing evidence not previously 
submitted to agency decisionmakers.  
Material evidence means existing evidence 
that, by itself or when considered with 
previous evidence of record, relates to 
an unestablished fact necessary to 
substantiate the claim.  New and material 
evidence can be neither cumulative nor 
redundant of the evidence of record at 
the time of the last prior final denial 
of the claim sought to be reopened, and 
must raise a reasonable possibility of 
substantiating the claim.

38 C.F.R. § 3.156(a) (2006).

At the time of the RO's December 1990 rating decision, the 
competent evidence of record included the veteran's 
separation affidavit, statements from various private doctors 
that indicate diagnoses of, and treatment for, pulmonary 
tuberculosis from September 1942 to December 1977, a VA POW 
examination report dated in June 1987, statements from 
various friends who contend the veteran's tuberculosis was 
incurred in service, a copy of the marriage contract between 
the veteran and the appellant, and a copy of the veteran's 
death certificate.  

Since the December 1990 RO rating decision, the appellant has 
submitted additional statements from the veteran's friends 
indicating that the veteran was unemployed in 1960 due to 
pulmonary tuberculosis, X-ray reports from the Philippine 
Tuberculosis Society that indicate radiological evidence of 
tuberculosis, and doctors' statements that indicate continued 
diagnoses of tuberculosis.  One such statement was from 
Dr. Carrillo, dated in October 1955, which indicates the 
veteran had been receiving treatment from Dr. Carrillo for 
tuberculosis since October 1947, less than two years after 
separation.  

The evidence added to the claims file since the last final 
decision includes evidence that was not previously submitted 
to agency decisionmakers.  It bears directly and 
substantially upon the specific matter under consideration, 
it is neither cumulative nor redundant of the evidence of 
record at the time of the last prior final denial of the 
claim, by itself or in connection with evidence previously 
assembled is sufficiently significant that it must be 
considered in order to fairly decide the merits of the claim.  
That evidence includes the October 1955 statement of Dr. 
Carrillo, which indicates that he treated the veteran for 
pulmonary tuberculosis in October 1947.  As that evidence 
addresses directly the basis for the prior denial of the 
claim, it is "new and material," and, consistent with law 
and judicial precedent, the claim must be reopened.

B.  Entitlement to Benefits

In seeking service connection for the cause of the veteran's 
death, the appellant seeks to establish that the death of the 
veteran was due to a service-connected disability.  
38 U.S.C.A. § 1310.  That is, the appellant seeks to 
establish that the veteran's death resulted from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131. 

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312.  Service 
connection may be established for a disability resulting from 
personal injury or disease "by affirmatively showing 
inception or aggravation during service [(direct service 
connection)] or through the application of statutory 
presumptions [(presumptive service connection)]."  38 C.F.R. 
§ 3.303(a); see 38 U.S.C.A. § 1110.  Thus, direct and 
presumptive service connection are two different means by 
which to reach service connection.  See Bingham v. Nicholson, 
421 F.3d 1346 (Fed. Cir. 2005); Bielby v. Brown, 7 Vet. App. 
260, 262 (2004); 38 C.F.R. § 3.303(b) (presumptive provisions 
do not limit applicability of direct service connection).  In 
this case, the evidence of direct service connection is 
sufficient to decide the case.  The decision does not reach 
the question whether any statutory presumptions apply.

The veteran's death certificate shows he died on August [redacted], 
1990, of pulmonary tuberculosis.  This fact is not in 
dispute.  The first fluoroscopic reports of pulmonary 
pathology are March 1951 and February 1951 Philippine 
Tuberculosis Society reports of findings of September 1950 
and February 1951, respectively.

VA regulations prescribe a complex and detailed regimen for 
confirming a diagnosis of PTB during and after service, with 
different requirements of proof depending on whether the 
disease is currently versus previously active at the time of 
diagnosis.  See 38 C.F.R. §§ 3.370-.375.  These regulations 
primarily prescribe the degree of medical certainty of the 
diagnosis necessary to enable a statutory presumption of 
incurrence of PTB in service when it is first diagnosed after 
service.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309(a).  The regulatory scheme for confirming a diagnosis 
of PTB inherently assumes prevalence of, and access to, 
radiological or laboratory resources that were unlikely to be 
available to POWs and probably little accessible in the 
Philippines during World War II.  Regulation also provides 
for latitude in the proof of facts by or regarding former 
POWs.  See 38 C.F.R. § 3.304(e).  This regulation must be 
considered in the context of the probable unavailability to 
the veteran of radiological and laboratory facilities during 
the period of the veteran's service.

The appellant asserts that the veteran contracted pulmonary 
tuberculosis while a prisoner of war of Japan from April to 
July 1942.  Philippine service records corroborate the 
veteran's internment.

The significant evidence against finding the veteran 
contracted pulmonary tuberculosis while a POW is an August 
1945 report of a physical examination performed upon his 
return to military control and entrance into the Regular 
Philippine Army, which noted his lungs to be "O.K." and 
that his voice was hoarse.  The reasonable conclusion from 
this record is that the veteran did not have PTB, or at least 
not active PTB, at that time.  There are no contemporary 
medical records from the veteran's time as a POW.  There is 
no medical record contemporary with his release from 
imprisonment.  There are no medical records from the three-
year period in non-casualty status.  Although regulation 
provides latitude for proof of facts in the absence of 
official records of an alleged fact or event, the regulation 
does not give extraordinary weight to such statements as 
against contradictory official records.  It is in this 
context that the lack of official record of PTB while a POW 
or during the hiatus between POW status and return to 
military control must weigh against the negative August 1945 
examination report.

The most significant evidence for finding that the veteran 
contracted PTB while a POW is the February 1951 affidavit of 
Dr. Galura.  Dr. Galura affirmed that he was interned with 
the veteran as a POW, and in May 1942 he examined the veteran 
and observed severe coughing and fever, several instances of 
hemoptysis, and other symptoms, which he diagnosed as 
indicating malaria and pulmonary tuberculosis.  In September 
1951, Dr. Pelayo reported his recollection of examining the 
veteran in August 1943 and observing aphonia; hempotysis; 
coarse, crepitant, right apical rales; afternoon fever; 
cough; and hoarseness, which he recalled diagnosing as 
pulmonary tuberculosis, right apical.  Dr. Pelayo affirmed 
that no laboratory or 
X-ray facilities were available, because it was during the 
Japanese occupation.

Given the place, type, and circumstances of the veteran's 
service, see 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a), and 
VA's policy "to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual 
case," 38 C.F.R. § 3.303(a), there is no strong reason to 
prefer the evidence for or against the appellant's claim.  
When this is so, it is reasonable to conclude there is "an 
approximate balance of positive and negative evidence for and 
against" an issue material to the claim.  See 38 U.S.C.A. §  
5107(b); 38 C.F.R. § 3.102.

In view of the foregoing, and without finding error in the 
previous action taken by the RO, the Board will resolve 
reasonable doubt in favor of the appellant, finding that the 
veteran died of pulmonary tuberculosis which was incurred in 
wartime service.


ORDER

Service connection for the cause of the veteran's death is 
granted.




__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


